Citation Nr: 0606054	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  97-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation in excess 
of 20 percent for a shrapnel wound to the right (minor) 
biceps, with retained metal fragment, to include a claim for 
a separate, compensable evaluation for a scar, right arm.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.  
This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in February 1997.  That rating decision 
granted service connection for PTSD, and a 30 percent initial 
evaluation was assigned.  Service connection was also granted 
for a shrapnel wound, right biceps, with retained metal 
fragment, and a 10 percent initial evaluation was assigned 
for that disability; that initial evaluation was increased to 
20 percent by a rating decision issued in June 2002.  Service 
connection for degenerative disc disease of the lumbar spine 
was denied.  By a decision issued in November 2003, the Board 
Remanded these claims.  The claims now return to the Board 
for appellate review.

By a statement submitted in June 2005, the veteran contends 
that he is entitled to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This claim, which has not yet been 
adjudicated, is REFERRED to the agency of original 
jurisdiction for action as necessary.  

The Board finds that the claims on appeal are more accurately 
stated as described on the title page of this decision.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for a shrapnel wound, right arm, on the basis 
of entitlement to a separate, compensable evaluation for a 
scar, right arm, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connection PTSD, prior to August 
24, 2005, was manifested by Global Assessment of Functioning 
(GAF) scores of 45 on each VA examination, with the veteran's 
symptoms described are moderate to severe; from August 24, 
2005, the veteran's assigned GAF is 60, and his PTSD is not 
manifested by impaired abstract thinking, disturbance of 
verbal communications such as illogical, obscure, or 
irrelevant speech, or neglect of personal hygiene, and the 
veteran participated in individual and group therapy as well 
as continuing to obtain medical care for medical disorders 
other than PTSD.

2.  The veteran's shrapnel wound of the right (minor) biceps 
is manifested by a retained metal fragment, some limitation 
of motion of the shoulder due to pain on use, pain on 
palpation and use, and loss of grip strength, but not by 
atrophy, intramuscular scarring, loss of deep fascia or 
muscle substance, or complete loss of any function performed 
using the biceps.

3.  The preponderance of the medical evidence and opinion 
establishes that the veteran did not incur degenerative disc 
disease of the lumbar spine as a result of his military 
service 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation for 
service-connected PTSD increased to 50 percent, but no 
higher, are met prior to August 24, 2005, but the criteria 
for an initial evaluation in excess of 30 percent are not met 
from August 24, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996, as in effect prior to November 7, 
1996).

2.  The criteria for an evaluation in excess of 20 percent 
for shrapnel wound, right biceps, with retained metal 
fragment, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2005); 
38 C.F.R. §§ 4.55, 4.56, 4.72, 4.73, Diagnostic Code 5305 
(1997, as in effect prior to July 3, 1997).
 
3.  The criteria for service connection for degenerative disc 
disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, in this case, since at 
least a portion of the claim underlying this appeal was 
originally submitted in 1996, prior to the enactment of the 
VCAA, no notice regarding the VCAA could be issued before the 
initial unfavorable agency decision was prepared.  

The initial adverse rating decision in this case was issued 
in 1997, prior to enactment of the VCAA, and the veteran's 
substantive appeal was perfected prior to enactment of the 
VCAA.  Following enactment of the VCAA, the next adjudicative 
communication was the issuance of a June 2002 rating 
decision.  A supplemental statement of the case (SSOC) which 
addressed the claims for increased initial ratings for 
service-connected PTSD and for the shrapnel wound, right 
biceps, was issued in July 2002, and then reissued in 
September 2002 to the veteran's updated address.  That SSOC 
provided the veteran with the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA, 
and advised the veteran that governing regulations for 
evaluating PTSD and for evaluating muscle injury had changed 
during the pendency of the claim, and provided the text of 
previous and revised regulations.  

The RO issued a letter to the veteran advising him of the 
provisions of the VCAA in relationship to the claim for 
service connection for his degenerative disc disease of the 
back, and that letter was reissued in September 2002 to the 
veteran's updated address.  A SSOC addressing that claim was 
issued in November 2002.  Like the September 2002 SSOC, that 
November SSOC provided the veteran with the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  

Thereafter, the Board advised the veteran, in a letter issued 
in May 2003, that additional development of his claims would 
be conducted.  In November 2003, the Board Remanded the 
claims for additional development, and the RO issued a letter 
in February 2005 which advised the veteran that each of the 
three claims on appeal were the subject of further 
development.  The letter advised the veteran of the 
provisions of the VCAA, advised the veteran of the types of 
evidence VA would obtain, advised the veteran of his 
responsibility to identify evidence that might be relevant, 
and set forth the evidence needed to substantiate the claims.  

The veteran was afforded VA examinations in 1997, 1999, and 
August 2005.  VA inpatient and outpatient clinical records 
dating from 1996 through 1999 have been associated with the 
claims file, and the VA records disclose that no VA treatment 
was rendered during the period from August 1999 until the 
veteran returned for VA examination in August 2005.  
Extensive records have been obtained from the Social Security 
Administration (SSA), including private clinical records 
dating from 1988.  

The veteran has not indicated that there are any other 
records that might be available or that might be relevant to 
his claims.  There is no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of the claims, or that he is aware of 
any other evidence which might be relevant. 

The Board has considered the numerous notification letters, 
varying over the years, including letters complying with the 
VCAA in recent years, and the rating decisions on appeal, the 
discussion in the Board's November 2003 Remand, and the SOC 
and numerous SSOCs issued, including several which advised 
the veteran of the criteria for evaluating PTSD and muscle 
injury, including under both the criteria in effect when the 
veteran submitted the claim and under criteria revised during 
the pendency of the claim, and the SSOCs which included 
38 C.F.R. § 3.159, as revised to incorporate the VCAA.  The 
Board finds that the veteran and the veteran's representative 
were aware of the evidence required to substantiate his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, has been 
afforded appropriate due process, and has been notified of 
all applicable regulations.  The veteran has been provided 
with numerous opportunities to submit evidence and argument 
in support of his claims and to respond to VA notices.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Applicable law and regulations, claims for increased initial 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Symptomatology of the same disability may 
be separately rated under a separate applicable diagnostic 
code unless that symptomatology is duplicative of or 
overlapping with the symptomatology already evaluated under 
or contemplated within another diagnostic code which has been 
used to evaluate the disability.

With an initial grant of service connection, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In Fenderson v. West, 12 Vet App 119 (1999), Court held that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grants of service 
connection for PTSD and a shrapnel wound to the right biceps, 
the Board will follow the mandates of the Fenderson case in 
adjudicating these claims. 

1.  Claim for initial evaluation in excess of 30 percent for 
PTSD

When the veteran submitted his 1996 claim for service 
connection for PTSD, that disability was evaluated under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411 (as effective prior 
to November 7, 1996).  During the pendency of this claim, the 
criteria for evaluation of disability due to PTSD were 
reviewed, and 38 C.F.R. § 4.130, DC 9411, now governs 
evaluation of disability due to PTSD.  Where the criteria 
governing evaluation of a disability change during the 
pendency of a claim, both criteria should be reviewed to 
determine which is more favorable.  If the revised criterion 
is more favorable, it cannot be applied prior to the 
effective date of the change.  38 U.S.C.A. § 5110.  

Under the criteria applicable prior to November 7, 1996, 
evaluation of a veteran's service-connected PTSD turned on 
the severity of his overall social and industrial impairment.  
A 30 percent rating was warranted where such impairment was 
of "definite" severity; ratings of 50 and 70 percent were 
warranted where such impairment was "considerable" and 
"severe", respectively.  38 C.F.R. § 4.132.  

A 100 percent evaluation for PTSD was warranted for the 
existence of one of the following conditions: The attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or, there were total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or, the veteran was demonstrably unable to obtain 
or retain employment.  Hence, the rating criteria of DC 9411 
set forth three independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

During the pendency of this claim, the criteria for 
evaluating PTSD were revised.  Effective from November 7, 
1996, PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411.  The revised criteria provide that a 30 
percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships. DC 9411.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted for PTSD 
causing total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  Id.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board notes that Global Assessment of Functioning (GAF) 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In Carpenter, it was noted that the GAF designation 
is based on a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness," citing the DSM-IV.  ld.

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A GAF score of 61-70 suggests some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Facts and analysis

a.  Evaluation prior to August 24, 2005

Private clinical records dated in October 1996 reflect that 
the veteran had been in treatment for his PTSD symptoms since 
July 1996.  The provider also noted that the veteran had 
insomnia related to another mental disorder.  A GAF score of 
45 was assigned.  The veteran meets some of the criteria for 
a 50 percent evaluation, as in effect prior to November 1996, 
as the assigned GAF score suggests "considerable" 
impairment, so as to meet the criteria in effect prior to 
November 7, 1996.  

On VA examination conducted in January 1997, the veteran 
reported restless sleep, nightmares, and difficultly 
sleeping.  His stated that his wife forced him to seek 
treatment for his PTSD after he struck her as he was 
awakening from a nightmare.  He reported nightly nightmares 
and constant preoccupation with memories of Vietnam.  He 
described a constant feeling that he was being watched.  His 
affect was anxious and tremulous and his mood was worried.  
His posture was rigid and guarded.  His recent memory, basic 
judgment, abstract reasoning, and orientation to the 
situation were intact.  The examiner assigned a GAF score of 
45 and stated that the veteran had serious symptoms and 
impairment in social and occupational functioning.  

This evidence is consistent with "considerable" impairment, 
so as to meet the "old" (in effect prior to November 7, 
1996) criteria for a 50 percent evaluation.  This evidence is 
also consistent with some of the criteria for a 50 percent 
evaluation under the revised regulations, reflecting reduced 
reliability and productivity, disturbances of motivation and 
mood, and difficulty in maintaining relationships, so as to 
warrant a 50 percent evaluation under the regulations.

The veteran was afforded VA examination in March 1999.  A GAF 
score of 45 was again assigned.  The examiner stated that the 
veteran appeared to continue to experience symptoms related 
to his Vietnam experience and that symptom intrusiveness 
appeared to have increased after the veteran was forced to 
quit work in 1990 due to his back pain.  The examiner stated 
that the veteran's PTSD disorder symptoms indicated a 
moderate level of impairment.  The assigned GAF score is 
consistent with a 50 percent evaluation for PTSD.

SSA records reflect that the veteran was granted SSA 
disability benefits beginning in 1990, prior to diagnosis of 
PTSD, and the SSA records do not discuss the diagnosis or 
severity of PTSD.

The VA clinical records disclose that no VA treatment was 
rendered to the veteran during the period from August 1999 
until the veteran returned for VA examination in August 2005.  
The private treatment records during that period do not 
discuss diagnosis or treatment of PTSD.

The discharge summary and records of a private March 2001 
hospital admission reflect that the veteran took a drug 
overdose, using his pain pills (Talwin) after he and his wife 
separated and the veteran began drinking.  The records 
disclose that the veteran had begun taking Zoloft in January 
2001 for depression, which the veteran related was due to the 
breakup of his marriage.  

The discussion in these private records does not address a 
diagnosis of PTSD.  No GAF score was assigned.  However, this 
evidence is more consistent with a 50 percent evaluation than 
with a 30 percent evaluation.  The evidence is not consistent 
with a 70 percent evaluation, however, as the records reflect 
that the veteran and his son remained in contact, and the son 
visited him and assisted in the veteran's care during this 
hospitalization.  Following this hospitalization, the veteran 
continued to live independently, performing activities of 
daily living independently.  He refused mental health 
intervention following the overdose, but continued to seek 
private outpatient clinical care for other medical disorders.  
The clinical records reflect that the veteran denied suicidal 
thoughts at all subsequent treatment visits.  He reported 
that pain at night disturbed his sleep, but he did not report 
nightmares.  

These clinical records establish that the veteran maintained 
a functional level equivalent to his functioning prior to the 
overdose.  In particular, the records reflect that he 
maintained contact with family members and maintained 
effective relationships to obtain medical care.  These 
records are devoid of any evidence that the veteran met the 
criteria for a 70 percent evaluation under either of the 
applicable sets of criteria.  

Private treatment records dated in 2003 reflect that the 
veteran was working on building a home.  The activities and 
social relationships reflected in the private treatment notes 
from 2002 through 2005 are devoid of evidence of 
psychoneurotic symptoms of such severity as to meet the 
criteria for a 70 percent evaluation under the old criteria, 
since the veteran was engaged in work-like activities, 
despite physical limitations which had resulted in 
unemployment for many years, and reflect that the veteran was 
able to establish social relationships.  Although the veteran 
attempted suicide in 2001, the evidence establishes that the 
veteran was not suicidal or homicidal during the majority of 
this period of evaluation.  As this was the only criterion 
the veteran met for a 70 percent evaluation, and the evidence 
establishes that the veteran was suicidal for a brief period, 
the Board finds that this evidence is not sufficient to 
warrant a rating in excess of 50 percent for PTSD.

At each VA examination conducted prior to August 24, 2005, a 
GAF score of 45 was assigned.  The Board finds that the 
assigned GAF scores and descriptions of the veteran's 
clinical functioning prior to August 24, 2005 warrant 
assignment of a 50 percent evaluation, under either the 
criteria in effect when the veteran filed his claim in August 
1996 or under the criteria in effect from November 7, 1996.  

b. Evaluation from August 24, 2005

The examiner who conducted VA examination in August 2005 
noted that the veteran continued to take Talwin, a narcotic 
pain reliever, and that he had attempted to take an overdose 
of that pain medication, combined with alcohol, at the time 
of the final separation from his wife three years earlier.  
He denied current suicidal or homicidal ideation.  He 
reported frequent anxiety attacks.  The veteran had 
remarried, and his wife participated in the interview.  She 
reported that the veteran was often restless and had anxiety 
and panic attacks.  He had no tolerance for crowds, delays, 
or waiting in line, such as at the store.  The examiner 
assigned a diagnosis of PTSD and assigned a GAF score of 60 
for the veteran's current functioning and functioning during 
the past year.  The examiner noted in particular that, 
following the VA examination, the veteran's claims file and 
clinical records were reviewed, and those records were in 
substantial agreement with the history provided by the 
veteran at the time of the VA examination.

The GAF score assigned at the time of the August 2005 VA 
examination is consistent with no more than moderate 
symptoms.  The evidence reflects that the veteran has 
remarried.  This evidence is consistent with the assignment 
of a higher GAF score, and establishes that the veteran is 
able to make and maintain effective relationships.  

Although the veteran and his wife reported that the veteran 
had anxiety attacks, this appears to be the only criterion 
for a 50 percent evaluation he met at the time of the August 
2005 VA examination.  In particular, he did not have a 
flattened affect, disturbance of verbal communications, and 
had normal cognitive functioning.  

The Board finds that the evidence that the veteran has 
anxiety or panic attacks does not establish that a 50 percent 
initial evaluation for PTSD was warranted from August 24, 
2005, where a GAF score of 60 was medically assigned.  The 
Board notes that, although the examiner assigned a GAF score 
of 60 for the veteran's functioning in the prior year, no VA 
examination or treatment was rendered in that year.  
Resolving reasonable doubt in the veteran's favor, the 
evidence does not warrant application of the GAF score prior 
to the date of the VA examination.  Thus, the veteran is 
entitled to a staged initial evaluation of 50 percent for his 
PTSD prior to August 24, 2005, but is not entitled to an 
evaluation in excess of 30 percent from that date.

Extraschedular consideration  

The Board concludes that the veteran's PTSD has not produced 
symptoms which cannot be evaluated under the regular 
schedular criteria.  The Board agrees with the RO's 
determination that an evaluation based on extraschedular 
factors is not required for any period during the pendency of 
this claim.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Claim for increased initial evaluation for shrapnel 
wound, right biceps

The veteran's shrapnel injury to the right biceps, Muscle 
Group (MG) V, is evaluated under 38 C.F.R. § 4.73, DC 5305.  
By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997).  38 C.F.R. § 4.72 was 
removed and the provisions contained in that regulation were 
incorporated into the provisions of 38 C.F.R. § 4.56.

Under both the regulations in effect in August 1996, when the 
veteran submitted this claim, and under the revised 
regulations currently in effect, muscle injury to the biceps 
is evaluated under 38 C.F.R. § 4.73, DC 5305.  Muscle Group V 
consists of the flexor muscles of the elbow: biceps, 
brachialis and brachioradialis.  The function of Muscle Group 
V is elbow supination, long head of biceps is stabilizer of 
shoulder joint and flexion of the elbow.  Under both prior 
and present regulations, a noncompensable evaluation is 
provided where there is slight muscle injury to either the 
major or minor extremity.  For moderate muscle injury, a 10 
percent evaluation is provided where either the major or 
minor extremity is involved.  For moderately severe muscle 
injury, a 20 percent evaluation is warranted where the minor 
upper extremity is involved.  A 30 percent evaluation is 
warranted for injury to minor MG V with severe residuals.

Moderately severe muscle disability is found where there has 
been a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  With severe muscle disability, there is 
evidence of wide damage to muscle groups in the missile 
track.  There must be indications on palpation of loss of 
deep fascia or muscle substance, or soft, flabby muscles in 
the wound area.  There must be severe impairment of function, 
that is, strength, endurance and coordination, of the 
involved muscle group.  In addition, X-ray evidence of minute 
multiple scattered foreign bodies, or visible evidence of 
atrophy, may indicate a severe muscle disability.  38 C.F.R. 
§ 4.56(d)(4).

Facts and analysis

On VA examination conducted in January 1997, the veteran 
reported that he was left-handed.  He reported that the right 
biceps region occasionally ached, especially in cold weather.  
Radiologic examination disclosed one metallic fragment, 0.3 
cm in size, in the soft tissues adjacent to the right 
humerus.  The humerus was intact with no evidence of fracture 
or dislocation.  The examiner assigned a diagnosis of 
fragment of shrapnel in the right biceps, essentially 
asymptomatic.

On VA examination conducted in March 1999, the examiner noted 
that the veteran provided a history of initial numbness 
involving the right little finger, middle finger and ring 
finger immediately after the shrapnel injury to his right 
biceps, although this numbness gradually disappeared over the 
next weeks.  The veteran reported increasing discomfort in 
the right biceps and shoulder, with increasing weakness of 
the right hand and occasional numbness in the right little 
finger and middle finger, especially with lying in bed.  The 
veteran's grip in the right hand was 55, compared to 95 on 
the left.  He reported weakening of the grip in the past 
year.  The veteran reported that the little finger numbness 
was intermittent.  There was tenderness in the mid-biceps 
region on compression.  The veteran had pain in the right 
biceps with abduction to 100 degrees.  Flexion of the right 
shoulder to 85 degrees resulted in considerable pain in the 
biceps, as did internal rotation to 40 degrees and external 
rotation to 80 degrees.  The examiner provided an opinion 
that the veteran's symptoms had become worse in the past two 
years, with weakening of the right hand and increased 
symptoms and findings of discomfort on motion of the right 
shoulder.  The examiner opined that the initial injury might 
have contused the ulnar nerve in the biceps region, 
accounting for the description of initial numbness in the 
right little, ring, and middle fingers.  It was likely that 
as time elapsed, the shrapnel fragment again became an 
irritant to the ulnar nerve.

The findings on VA examination conducted in August 2005 were 
consistent with the March 1999 findings.  The veteran 
continued to report pain in the right biceps when working 
with his hands or attempting to lift things, and he was not 
able to carry firewood.  He reported pain at night when 
sleeping on the right side.  He denied numbness or tingling 
in the right hand, and stated that it was just weaker than 
the left hand, which was the dominant hand.  There was no 
decrease in sensation in the right arm, and no decrease in 
the muscle size, although the veteran's left (dominant) 
biceps was slightly larger.  The right biceps contracted well 
on lifting.  The examiner concluded that the shrapnel in the 
right biceps caused pain and weakness on repeated use.  In 
particular, the report of the August 2005 VA examination 
establishes that evaluation of the shrapnel injury under a 
separate diagnostic code for nerve injury is not warranted.  
See 38 C.F.R. § 4.55(a).  

This evidence is consistent with a 20 percent evaluation 
under DC 5305, for moderately severe muscle injury, but is 
unfavorable to a 30 percent evaluation, which would be 
warranted for severe muscle injury.  In particular, there is 
no evidence of muscle atrophy, intramuscular scarring, tissue 
loss, loss of deep fascia or muscle substance, or soft, 
flabby muscles.  The regulation provides that the 30 percent 
evaluation for MG V, the maximum schedular evaluation for 
that muscle group, is warranted for severe impairment of 
function, that is, strength, endurance and coordination, of 
the involved muscle group.  

In this case, the veteran has diminished strength, but is 
able to use the right biceps, although there is pain with 
repeated use, resulting in diminished endurance.  
Nevertheless, the veteran has sufficient strength and 
endurance to perform many activities of daily living, 
although his wife had to do the more strenuous lifting and 
carrying, such as stacking firewood.  The regulation requires 
evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, for a finding of severe MG V 
injury.  In this case, the evidence establishes that there is 
one piece of shrapnel, no injury to the bone, no adherence of 
tissue, and no visible evidence of atrophy.  

The evidence establishes that the veteran has pain on 
palpation of the right biceps, and on compression of the 
area, such as if he sleeps on the right arm.  The evidence 
establishes that he has pain with use.  The veteran remains 
able to use the right arm and to coordinate that arm with his 
left (dominant) arm.  The veteran's complaints of pain, while 
consistent with the current designation of moderately severe 
injury, do not meet the criteria for severe muscle injury 
under DC 5305.  The evidence is not in equipoise, and the 
appeal for an evaluation in excess of 20 percent is denied.  

The veteran has not identified any specific factors of his 
right arm disability which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board finds no evidence of any factor no considered 
under the regulation.  The veteran has not required treatment 
or hospitalization for the shrapnel fragment.  
A higher rating is not warranted on an extraschedular basis.  

Law and regulations applicable to a claim for service 
connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Claim for service connection for degenerative disc disease, 
lumbar spine

The veteran's service medical records disclose that, in April 
1968, he fell 10 feet, and landed on his back.  He complained 
of pain in the right buttock.  There was tenderness to the 
right of the coccyx.  Radiologic examination disclosed no 
abnormality, and the assigned diagnosis was soft tissue 
contusion.  The service medical records thereafter are devoid 
of evidence of any complaints or treatment of back pain.  The 
veteran, in the history he completed at the time of 
separation examination conducted in May 1969, denied that he 
had recurrent back pain.  The examiner who completed the 
medical history noted the veteran's fall, but that notation 
disclosed that there were no current residuals.  The 
veteran's spine and musculoskeletal system were described as 
normal on physical examination.  This evidence is unfavorable 
to the veteran's claim that he had recurrent back pain after 
the April 1968 injury, since the service medical records 
thereafter are devoid of further complaints or findings.

Voluminous private clinical records, such as the report of an 
April 1996 private medical statement, disclose that the 
veteran was injured in an accident at work 1990.  The veteran 
reported that the initial injury occurred while he was 
carrying trusses weighting 100 to 200 pounds and bending 
forward.  In March 1990, a narrowed L4-L5 disc was 
demonstrated on radiologic examination and, in April 1990, 
L5-S1 disc herniation was disclosed.  Lumbar cystectomy and 
hemilaminectomy with excision of the L5-S1 herniated disc 
were performed in 1990.  

In 1992, the veteran underwent a second lumbar laminectomy, 
including fusion.  However, the veteran's persistent symptoms 
did not improve and the hardware used in the July 1992 
surgery was removed in September 1993.  In March 1995, the 
veteran underwent a repeat fusion with placement of iliac 
bone graft, but the veteran did not improve after this 
surgery.

On VA examination conducted in January 1997, the veteran 
reported that, in April 1968, he fell off a ladder at his 
guard post and landed on his back.  He reported that he 
remained in the hospital for several days. He reported that 
he had occasional back spasms after that injury.  In 1988, he 
developed severe back pain and a herniated nucleus pulposus 
was diagnosed, and he underwent a laminectomy and disc 
removal.  The veteran reported that he developed an acute 
back pain in 1990 while rolling trusses to build a roof.  
Despite at least four surgical procedures following the 1990 
injury, the veteran had been unable to return to work.  The 
examiner indicated that, in the absence of additional 
information regarding the 1988 treatment, it was not possible 
to estimate the amount that the back injury in 1968 while in 
service contributed to a current back disorder.  
 
After the January 1997 VA examination was conducted, 
voluminous additional medical evidence was obtained, 
including reports from W.M. Andre, MD, the neurosurgeon who 
treated the veteran in 1988 and performed the 1988 surgery.  
An October 1988 medical statement reflects that the veteran 
fell through a door threshold, tumbled into a port post, and 
fractured his clavicle in July 1988.  Over the next few 
weeks, he began to complain of back pain.  Dr. Andre made no 
notation about an in-service injury to the veteran's back, 
and his October 1988 statement is devoid of any notation that 
the veteran complained of back pain prior to the July 1988 
injury.  

This evidence is unfavorable to the veteran, since it 
establishes that the veteran did not seek treatment for a 
back disorder following service until he sustained an injury 
at work in July 1988.  This medical statement is also 
unfavorable to the veteran's claim because no notation of 
chronic back pain or previous injury was provided to the 
veteran's treating physician.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

On VA examination conducted in August 2005, the examiner 
concluded that the veteran had severe low back problems 
resulting from multiple surgeries.  An addendum to that 
examination report was obtained in October 2005.  The 
reviewer, who stated in the opinion that the report of 
examination and the veteran's records had been reviewed, 
concluded that a nexus between the veteran's injury in 
service and his current back disorders could not be 
established, since there was no further documentation in the 
service medical records or within one year after service of 
any chronic back problem.  The reviewer concluded that the 
veteran's lifestyle and occupation and injuries post-service 
were more likely than not the cause of his present low back 
pain.  

The October 2005 medical opinion is unfavorable to the 
veteran's claim.  Because that opinion was based on review of 
the voluminous evidence of record, the Board finds it highly 
persuasive.  The evidence and opinion of record establishes 
that, although the veteran was treated on one occasion for 
back pain in service, he did not again seek treatment for 
back pain until he incurred an injury at work in July 1988, 
nearly 20 years after his service discharge.  The only 
evidence of record which is favorable to the claim is the 
veteran's contention that he had chronic back pain following 
the injury in service, and the veteran's further contention 
that the in-service injury caused the back disorder which was 
diagnosed a few months after a July 1988 incident in which 
the veteran broke his clavicle at work.  

However, the lay testimony of the veteran is not competent 
medical evidence to establish that the veteran's current back 
disorder had been chronic and continuous since his service 
discharge.  When a proposition to be proven turns on a 
medical question, such as the diagnosis of symptoms or the 
etiology of a current disorder, then evidence proceeding from 
a medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to diagnose a current disability or opine as to its 
etiology).

The preponderance of the evidence is against a finding that 
there is a nexus between an injury during the veteran's 
military service and any current back disorder.  A nexus 
between the inservice injury and the current disability is 
required in order to grant service connection.  See Epps, 
supra; Caluza, supra.  Since the preponderance of the medical 
evidence is against a finding that there is a nexus between 
the veteran's inservice injury and the current degenerative 
disc disease of the lumbar spine, the claim for service 
connection for that disorder must be denied.  


ORDER

An initial evaluation increased from 30 percent to 50 percent 
is granted for service-connected PTSD prior to August 24, 
2005, subject to laws and regulations governing the effective 
date of a grant of monetary compensation, but an initial 
evaluation in excess of 30 percent for service-connected PTSD 
is denied from Augusta 24, 2005; the appeal is granted to 
this extent only.  

The appeal for an increased initial evaluation in excess of 
20 percent for a shrapnel wound to the right (minor) biceps, 
with retained metal fragment, is denied.

The appeal for service connection for degenerative disc 
disease of the lumbar spine is denied.


REMAND

The Board finds that development regarding the issue of an 
increased evaluation for the veteran's shrapnel wound, right 
biceps, is incomplete, in that that claim includes a claim 
for a separate, compensable evaluation for the scar at the 
site of the shrapnel wound, and that aspect of the claim for 
an increased evaluation for the shrapnel wound has not been 
considered.  The VA examinations of record do not 
specifically describe the scar at that site, although one 
examination describes, perhaps incorrectly, a scar on the 
left biceps.  In any event, the VA examinations of record do 
not establish whether or not the veteran has any disability, 
such as pain, due to the shrapnel wound scar, separate from 
consideration of the symptoms of the injury to MG V and the 
symptoms of the retained shrapnel fragment.  If a veteran has 
separate and distinct manifestations relating to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  Further description of the 
scar is required before appellate review as to all aspects of 
disability due to shrapnel wound can be completed. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be offered the 
opportunity to submit or identify any 
evidence relevant to disability due to 
the shrapnel wound scar, right (minor) 
biceps, including alternative evidence 
such as photographs, or any VA or private 
records reflecting treatment or 
evaluation of that scar.  

2.  The veteran's VA clinical records 
from August 2005 to the present should be 
obtained.

3.  The veteran should be afforded VA 
examination of the shrapnel wound scar, 
right biceps, to include description of 
the width and length of the scar in 
inches or centimeters.  The examiner 
should note whether there is pain or 
tenderness of the scar, as contrasted to 
the pain and tenderness of MG V, for 
which the veteran is already compensated 
under 38 C.F.R. § 4.73, DC 5305.  The 
examiner should state whether the scar 
ulcerates or is unstable, or limits 
motion of the right arm or shoulder, and 
he/she should describe whether the 
surface contour of the scar is elevated 
or depressed on palpation, whether it is 
adherent to underlying tissue, whether 
there is underlying soft tissue missing 
in an area exceeding six square inches, 
whether the skin is indurated and 
inflexible in an area exceeding six 
square inches, whether there is hypo or 
hyperpigmentation, and if so, the area of 
pigmentation in square inches or 
centimeters should be reported, whether 
the skin texture is abnormal, and whether 
there is visual or palpable tissue loss.

4.  After all above actions and 
development have been conducted, the 
AMC/RO should review and adjudicate the 
claim for a separate, compensable 
evaluation for a right arm scar.  If any 
determination remains adverse to the 
veteran, a supplemental statement of the 
case should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


